         Case 3:19-cv-00287-LPR Document 19 Filed 04/23/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

RODRIGUES JONES,                                                                      PLAINTIFF
#121074

v.                             Case No. 3:19-cv-00287-LPR-BD


SUSAN COX                                                                            DEFENDANT


                                         JUDGMENT

       Consistent with the Order that was entered on April 23, 2020, it is considered, ordered, and

adjudged that this case is DISMISSED without prejudice for failure to prosecute. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order

and Judgment dismissing this action is considered frivolous and not in good faith.

       IT IS SO ADJUDGED this 23rd day of April 2020.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
